J-S40019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DWAYNE HILL                                :
                                               :
                       Appellant               :      No. 1514 EDA 2019

               Appeal from the PCRA Order Entered April 25, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0014013-2008


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             Filed: November 19, 2020

        Appellant, Dwayne Hill, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied his first petition

filed under the Post Conviction Relief Act (“PCRA”) at 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

        The relevant facts and procedural history of this case are as follows:

           On June 11, 2008, [Appellant] dragged 16-year-old victim
           G.H. into an alleyway at knifepoint and raped her. He forced
           her to perform oral sex on him and forced his penis into her
           vagina twice. [Appellant] then took her cell phone, told her
           to count to 100, and left her crying in the alley. G.H. ran to
           a nearby friend’s house, where she asked an adult for help.
           They flagged down a police officer, who contacted G.H’s
           parents. G.H. and her mother went to St. Christopher’s
           Hospital for Children, where medical personnel examined
           G.H. and performed a rape kit. Detectives went to the
           alleyway where the rape occurred and they recovered a
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40019-20


       Dutch Master’s cigar wrapped in plastic.          G.H. was
       interviewed at the Special Victims Unit, where she described
       her attacker. Samples from the rape kit were submitted to
       the Combined DNA Index System (CODIS), where police
       discovered a “hit.” DNA from G.H.’s rape kit matched
       [Appellant]’s DNA. Police then showed G.H. a photo array
       and she identified [Appellant] as her rapist.

       Police arrested [Appellant], who lived in the area of the
       attack, on August 24, 2008. Police obtained another DNA
       sample from him and confirmed the match between
       [Appellant]’s DNA and the sperm DNA found in G.H.’s
       vagina. After [Appellant] was placed under arrest, he
       waived his right to remain silent and agreed to speak with
       detectives. He informed the officers that he did not know
       how to read but that he understood his rights and then
       signed the waiver form. He told detectives that he did not
       know G.H., denied raping her, and maintained that he was
       a virgin. When confronted with the fact that his sperm was
       found in G.H.’s vagina, [Appellant] changed his story and
       said that he paid her $10 for sex. He looked at a photograph
       of the cigar found at the crime scene and admitted that was
       the same type he was smoking that night. He signed a
       photograph of the victim confirming he had sex with her,
       and also signed photographs of the alleyway showing where
       he raped her. At the conclusion of his interview, he told
       detectives, “I would like to apologize. I did not mean her
       any harm. I’d just like to say I’m sorry and I was not trying
       to be a criminal. Also take all of that out that I said at first.
       I was just messing with you.” Since [Appellant] claimed he
       had reading issues, detectives read the statement back to
       him and he signed each page of the statement. Prior to
       trial, the Honorable Lisa Rau denied [Appellant]’s motion to
       suppress this statement.

       On May 25, 201[2], the jury found [Appellant] guilty of
       Rape. The jury found him not guilty of Involuntary Deviate
       Sexual Intercourse (IDSI). On July 12, 2013, the Honorable
       William J. Mazzola sentenced him to 8 to 16 years’ state
       incarceration. [Appellant] filed a direct appeal; the Superior
       Court affirmed on December 2, 2014. The Pennsylvania
       Supreme Court denied allocator on May 21, 2015.

       On December 18, 2015, [Appellant] filed a timely first PCRA

                                     -2-
J-S40019-20


          petition. On April 29, 2016, Richard Blok, Esquire was
          appointed as counsel. On August 8, 2016, Mr. Blok filed an
          amended petition. The Commonwealth filed a Motion to
          Dismiss on November 8, 2016. On May [1]5, 2017, Mr. Blok
          filed a motion to withdraw as counsel as he was moving to
          another state. On June 8, 2017, Peter Levin, Esquire was
          appointed to replace Mr. Blok. On November 20, 2017,
          [Appellant] filed a motion to proceed pro se. On December
          5, 2017, [Appellant] filed a pro se amended PCRA petition.
          On February 8, 2018, Mr. Levin filed an amended petition.
          On May 1, 2018, the Commonwealth filed a Motion to
          Dismiss in response to the issues raised in Mr. Levin’s
          amended petition.       On July 9, 2018, Judge Mazzola
          conducted a Grazier[1] hearing.       [Appellant] was not
          permitted to proceed pro se.

          On January 3, 2019, this matter was reassigned to this
          [c]ourt from Judge Mazzola’s inventory. On March 28,
          2019, the Commonwealth filed another Motion to Dismiss.
          That same day, this [c]ourt sent [Appellant] a Notice of
          Intent to Dismiss Pursuant to Rule 907.          [Appellant]
          responded to the 907 Notice on April 8, 2019 and raised new
          claims regarding PCRA counsel’s alleged ineffectiveness. On
          April 25, 2019, this [c]ourt dismissed [Appellant]’s petition
          based upon lack of merit. On May [1]7, 2019, [Appellant
          timely] filed a Notice of Appeal.

(PCRA Court Opinion, filed November 15, 2019, at 2-4). The court did not

order Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal, and Appellant filed none.

       Appellant raises two issues for our review:

          Whether the court erred in denying Appellant’s PCRA
          petition without an evidentiary hearing on the issues raised
          in the amended PCRA petition regarding trial counsel’s
          ineffectiveness.

          Whether the court erred in not granting relief on the PCRA
____________________________________________


1   Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d 81 (1998).

                                           -3-
J-S40019-20


         petition alleging counsel was ineffective for failing to request
         a competency hearing.

(Appellant’s Brief at 8).

      In his issues combined, Appellant argues the PCRA court erred in

denying his petition where trial counsel was ineffective for failing to request a

competency hearing. Appellant claims trial counsel was aware that Appellant:

(1) is mildly mentally disabled and has a learning disability; (2) was taking

psychiatric medication; (3) did not understand the law and cannot read or

write; and (4) was housed in the Special Needs Unit at SCI Benner.

Additionally, Appellant contends counsel did not thoroughly research or utilize

Appellant’s school and mental health records. Appellant further alleges the

court erred in denying his petition without an evidentiary hearing where the

claims raised in the petition are meritorious. Appellant concludes this Court

should reverse the PCRA court’s order denying his petition and grant him

appropriate relief. We disagree.

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We give no such deference, however, to the court’s legal conclusions.

                                      -4-
J-S40019-20


Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).                 Further, a

petitioner is not entitled to a PCRA hearing as a matter of right; the PCRA

court can decline to hold a hearing if there is no genuine issue concerning any

material fact, the petitioner is not entitled to relief, and no purpose would be

served by any further proceedings. Commonwealth v. Wah, 42 A.3d 335

(Pa.Super. 2012).

      The   law   presumes    counsel   has   rendered   effective   assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). When

asserting a claim of ineffective assistance of counsel, a petitioner is required

to make the following showing: (1) the underlying claim is of arguable merit;

(2) counsel had no reasonable strategic basis for his action or inaction; and,

(3) but for the errors and omissions of counsel, there is a reasonable

probability that the outcome of the proceedings would have been different.

Commonwealth v. Kimball, 555 Pa. 299, 312, 724 A.2d 326, 333 (1999).

The failure to satisfy any prong of the test for ineffectiveness of counsel will

cause the claim to fail. Williams, supra.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Taylor, 933 A.2d 1035, 1042 (Pa.Super. 2007), appeal


                                     -5-
J-S40019-20


denied, 597 Pa. 715, 951 A.2d 1163 (2008) (quoting Commonwealth v.

Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004)).

         Once this threshold is met we apply the “reasonable basis”
         test to determine whether counsel’s chosen course was
         designed to effectuate his client’s interests. If we conclude
         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel’s
         assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

         Prejudice is established when [a defendant] demonstrates
         that counsel’s chosen course of action had an adverse effect
         on the outcome of the proceedings. The defendant must
         show that there is a reasonable probability that, but for
         counsel’s unprofessional errors, the result of the proceeding
         would have been different. A reasonable probability is a
         probability sufficient to undermine confidence in the
         outcome. In [Kimball, supra], we held that a “criminal
         defendant alleging prejudice must show that counsel’s
         errors were so serious as to deprive the defendant of a fair
         trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).

     A   defendant    is   presumed    to   be   competent   to   stand   trial.

Commonwealth v. duPont, 545 Pa. 564, 681 A.2d 1328 (1996). The burden

is on the defendant to prove by a preponderance of the evidence that he is

incompetent to stand trial. Commonwealth v. Rainey, 593 Pa. 67, 928 A.2d

215 (2007). To prove incompetence to stand trial, the defendant must show

he suffered from a mental illness or defect such that he did not have “the

ability to consult with counsel with a reasonable degree of understanding,”

and did not “understand the nature or object of the proceedings against him.”

                                      -6-
J-S40019-20


Commonwealth v. Blakeney, 631 Pa. 1, 23, 108 A.3d 739, 752 (2014),

cert. denied, 576 U.S. 1009, 135 S.Ct. 2817, 192 L.Ed.2d 857 (2015) (citing

Commonwealth v. Flor, 606 Pa.384, 404, 998 A.2d 606, 617 (2010), cert.

denied, 563 U.S. 941, 131 S.Ct. 2102, 179 L.Ed.2d 900 (2011)). See also

50 P.S. § 7402 (defining incompetency where defendant is “found to be

substantially unable to understand the nature or object of the proceedings

against him or to participate and assist in his defense…”).

      Instantly, Appellant argues trial counsel should have requested a

competency hearing where counsel was aware Appellant had a history of

mental/learning disabilities. Appellant, however, fails to highlight anywhere

in the record where he appeared unable to understand the proceedings or

meaningfully consult with his attorney.     See Blakeney, supra; Rainey,

supra. In fact, when counsel conducted a colloquy of Appellant to determine

whether he was voluntarily waiving his right to testify, Appellant affirmed that

he understood his previous conversations with counsel:

         [Defense Counsel]: [Appellant], we’ve discussed the
         question of whether or not you were going to testify in this
         case previously and again this morning, this afternoon in the
         cell room, in the consultation room, do you remember that?

         [Appellant]: Yes, sir.

         [Defense Counsel]: Okay. It’s your absolute right to testify
         if you choose to but nobody can force you to testify if you
         don’t want to. Do you understand that?

         [Appellant]: Yes, sir.

         [Defense Counsel]: Do you understand – and after

                                     -7-
J-S40019-20


        consulting with me, have you made a decision not to testify
        in the case?

        [Appellant]: Yes, sir.

        [Defense Counsel]: Okay. Have I forced you, threatened
        you or forced you or promised you anything to make you
        give up your right to testify?

        [Appellant]: No, sir.

        [Defense Counsel]: And have you understood me when
        I discussed this case with you over the last couple
        years about whether you were going to testify or
        whether we were going to present evidence?

        [Appellant]: Yes, sir.

        [Defense Counsel]: Okay. Did you understand me this
        morning when we discussed – this afternoon discussing you
        testifying?

        [Appellant]: Yes, sir.

        [Defense Counsel]: Okay. Judge, I think that’s sufficient.

        The Court: So do I. …

(N.T. Trial, 5/24/12 at 86-87) (emphasis added).

     Moreover, the record indicates that Appellant underwent three mental

health evaluations between 2008 and 2012, including a 2010 pre-trial

evaluation ordered by Judge Rau. Thus, the court had already determined

Appellant was capable of taking part in legal proceedings, and counsel cannot

now be deemed ineffective for failing to request a competency hearing prior

to trial. See Taylor, supra. As Appellant’s claim lacks arguable merit, the

PCRA court did not err in denying Appellant’s petition without an evidentiary


                                    -8-
J-S40019-20


hearing.2 See Wah, supra. Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/20




____________________________________________


2 In his response to the court’s Rule 907 Notice, Appellant claimed PCRA
counsel was ineffective for failing to “raise and develop the issue adequately
that trial counsel was ineffective for failing to request a hearing to determine
[Appellant]’s…competency to stand trial….” (Rule 907 Notice Response, filed
April 12, 2019, at 1). The PCRA court addressed this issue in its opinion,
stating, “Since trial counsel was not ineffective, subsequent counsel cannot be
deemed ineffective for failing to raise or succeed on the underlying meritless
issue.” (PCRA Court Opinion at 10). We agree with the PCRA court’s analysis.

                                           -9-